Citation Nr: 1242739	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an increased rating for diabetic neuropathy of the right lower extremity, rated as 10 percent disabling prior to July 22, 2010 and as 40 percent disabling thereafter. 

3.  Entitlement to an increased rating for diabetic neuropathy of the left lower extremity, rated as 10 percent disabling prior to March 11, 2011 and as 20 percent disabling thereafter. 

4.  Entitlement to an initial increased rating for PTSD, rated as 30 percent disabling prior to April 1, 2011 and 50 percent disabling thereafter. 

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to July 22, 2010.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before the Board at its Central Office in Washington, D.C. in a July 2010 substantive appeal.  In October 2012, the Veteran was sent a letter asking him to clarify whether he still desired a hearing.  The Veteran responded in November 2012 that he no longer wished to appear at a hearing and requested that the Board consider his case based on the evidence of record.  The Board therefore finds that the Veteran has withdrawn his request for a Central Office hearing and will proceed with a decision in this case.  38 C.F.R. § 20.702(e) (2012).  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires treatment with insulin and a restricted diet; his medical provider has not regulated his occupational or recreational activities due to diabetes mellitus.

2.  For the period prior to July 22, 2010, the Veteran's diabetic neuropathy of the right lower extremity most nearly approximated mild incomplete paralysis of the external politeal nerve. 

3.  For the period beginning July 22, 2010, the Veteran's diabetic neuropathy of the right lower extremity most nearly approximates complete paralysis of the external politeal nerve with right foot drop. 

4.  For the period prior to March 11, 2011, the Veteran's diabetic neuropathy of the left lower extremity most nearly approximated mild incomplete paralysis of the external politeal nerve.

5.  For the period beginning March 11, 2011, the Veteran's diabetic neuropathy of the left lower extremity most nearly approximates moderate incomplete paralysis of the external politeal nerve.

6.  For the period prior to January 27, 2010, the Veteran's PTSD manifested mild symptoms that most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks. 

7.  For the period beginning January 27, 2010, the Veteran's PTSD manifests moderate symptoms that most nearly approximate occupational and social impairment with reduced reliability and productivity.

8.  For the period prior to July 22, 2010, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2012).

2.  The criteria for a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity for the period prior to July 22, 2010 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8521.

3.  The criteria for a rating in excess of 40 percent for diabetic neuropathy of the right lower extremity for the period beginning July 22, 2010 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8521.

4.  The criteria for a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity for the period prior to March 11, 2011 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8521.

5.  The criteria for a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity for the period beginning March 11, 2011 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8521.

6.  The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to January 27, 2010 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411. 

7.  The criteria for a rating of 50 percent, but not higher, for PTSD for the period beginning January 27, 2010 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411. 

8.  The criteria for entitlement to a TDIU for the period prior to July 22, 2010 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the regulations do not give past medical reports precedence over current findings.  Id.  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Increased Rating Diabetes and Neuropathy

Service connection for diabetes mellitus and diabetic neuropathy of the bilateral lower extremities was granted in an April 2005 rating decision.  The diabetes was rated as 20 percent disabling effective October 13, 2003 and separate 10 percent evaluation were assigned for each lower extremity effective October 13, 2004.  The Veteran contends that an increased rating is warranted for diabetes as the disability requires regulation of activities.  The Veteran also contends that increased ratings are warranted for neuropathy of the lower extremities as his legs manifest severe and constant pain with functional impairment.  

Turning first to the Veteran's diabetes mellitus, the October 2009 rating decision on appeal continued the current 20 percent evaluation for the disability.  The disability is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  

The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e.,  there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

After review of the evidence of record, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with an increased evaluation.  Although the record establishes that the Veteran's diabetes is treated with an oral hypoglycemic agent, insulin, and a restricted diet, there is no medical evidence of regulation of activities due to diabetes mellitus.  In fact, VA examiners who examined the Veteran in March 2009 and May 2011 specifically found that the Veteran's activities were not regulated due to diabetes.  Furthermore, the VA examiners noted that the Veteran did not require hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  Treatment records also do not demonstrate that the Veteran has visited his diabetic care provider twice a month.  Thus, the objective evidence does not establish that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by an increased rating.

The Veteran maintains that his diabetes has caused regulation of activities.  In a January 2012 statement, he provided a list of daily activities that have been restricted to include walking, standing, lifting, running, swimming, yard work, and other leisure activities.  A January 2012 letter from a private physician also indicates that the Veteran's mobility and ability to work were restricted.  However, both the Veteran and the private doctor specified that the restricted activities were a result of diabetic neuropathy, not diabetes mellitus itself.  The Veteran is in receipt of separate compensable ratings for diabetic neuropathy of the upper and lower extremities, secondary to diabetes.  Therefore, symptoms associated with these manifestations of the Veteran's disability are not for consideration in whether the Veteran's diabetes alone has caused regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating).  Similarly, the Veteran is also service-connected for diabetic retinopathy and erectile dysfunction, but these disabilities are also rated separately from his diabetes mellitus and are not for consideration in the current claim.  

The Board will now determine whether increased ratings are warranted for the Veteran's diabetic neuropathy of the bilateral lower extremities.  The September 2007 rating decision on appeal continued 10 percent ratings for the Veteran's diabetic neuropathy of the right and left lower extremities.  In an August 2012 rating decision, an increased 40 percent evaluation was assigned for the Veteran's right leg neuropathy effective from July 22, 2010.  An increased 20 percent evaluation was also assigned for the left leg neuropathy effective March 11, 2011. 

The Veteran's neuropathy is rated under Diagnostic Code 8521 pertaining to paralysis of the external popliteal nerve (common peroneal).  Under this diagnostic code, mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.   

For the period prior to July 22, 2010 and the period prior to March 11, 2011, the Veteran's diabetic neuropathy of right and left lower extremities was rated as 10 percent disabling for mild incomplete paralysis of the external popliteal nerves.  The Board finds that increased ratings are not warranted for either leg during this period.  VA examinations performed in June 2007 and March 2009 clearly demonstrated neurological impairment of the right and left leg that was no more than mild.  The Veteran manifested decreased sensation to the feet without any motor loss.  Appearance and temperature of the bilateral lower extremities was normal, and there was only a slight decrease in the Achilles tendon reflexes.  Both VA examiners diagnosed mild diabetic neuropathy and the June 2007 neurological examiner specifically found that there was no functional impairment resulting from the disabilities.  

VA treatment records also demonstrate mild impairment of the nerves.  The Veteran complained of pain, numbness, and tingling in the legs in November 2006 and stated in April 2007 that his symptoms required daily medication.  The Veteran reported to the Emergency Room (ER) of the Salem VA Medical Center (VAMC) in July 2008 with complaints of fatigue, but also stated that his legs were weak and would give out.  The Veteran's complaints of paresthesias, weakness, and pain are contemplated by the currently assigned 10 percent disability evaluation for mild sensory impairment.  Therefore, the Board finds that ratings in excess of 10 percent are not warranted for diabetic neuropathy of either the right or left lower extremity during the earlier periods of this appeal.  The medical evidence of record and the Veteran's complaints of sensory loss and pain most nearly approximate mild neurological impairment of the bilateral legs.

The Veteran is in receipt of a 40 percent evaluation for right leg diabetic neuropathy for the period beginning July 22, 2010.  This is the maximum evaluation under Diagnostic Code 8521 and is assigned for complete paralysis of the external popliteal nerve.  A July 22, 2010 physical medicine and rehabilitation examination at the Salem VAMC demonstrated right foot drop associated with the Veteran's neuropathy and served as the basis for the 40 percent evaluation.  As this is the highest possible schedular rating, an increased evaluation is not possible under Diagnostic Code 8521.  

An increased 20 percent rating was assigned for the Veteran's diabetic neuropathy of the left lower extremity effective March 11, 2011 for moderate incomplete paralysis of the external popliteal nerve.  The Board finds that an increased evaluation is not warranted during this period.  In March 2011, the Veteran was provided a nerve conduction study at the Salem VAMC.  The study demonstrated decreased conduction velocity of the left peroneal nerve and no response from the left tibial and sural nerves, but did not show complete paralysis of the leg nerves.  Similarly, during a May 2011 VA examination, the Veteran manifested a hypoactive knee jerk and absent ankle jerk.  He still experienced decreased vibratory sense, but sensation was intact to pain, pinprick, and light touch.  The motor examination of the left leg was also normal.  VA treatment records during this period also continue to document complaints of pain and numbness in the left lower leg.  These findings establish neurological impairment of the left lower extremity that is moderate with decreased sensation and reflexes.  There is no motor deficit and the Veteran does not manifest complete paralysis of the popliteal nerve.  Therefore, a rating in excess of 20 percent is not warranted.  
The Board has considered whether there is any other schedular basis for granting a higher rating for the Veteran's diabetes mellitus or diabetic neuropathy of the lower extremities, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable at anytime during the claims period because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Increased Rating PTSD

Service connection for PTSD was granted in the October 2009 rating decision on appeal.  An initial 10 percent evaluation was assigned effective February 2, 2009.  A 30 percent rating was assigned in a June 2010 rating decision effective to the original date of service connection, February 2, 2009.  In a December 2011 rating decision, an increased 50 percent evaluation was assigned effective April 1, 2011.  The Veteran is also in receipt of temporary total ratings for PTSD based on periods of hospitalization over 21 days from February 14, 2011 to March 31, 2011 and from November 21, 2011 to December 30, 2011.  As an increased rating is not possible during these periods, they are not the subject of the current appeal.  Therefore, for the purposes of this decision, the Veteran's PTSD is rated as 30 percent disabling prior to February 14, 2011 and 50 percent disabling from April 1, 2011.  

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The Veteran maintains that the evaluation assigned his PTSD should be increased as the disability manifests symptoms that include extreme nightmares, flashbacks, mood swings, difficulty concentrating, and requires medication and frequent periods of hospitalization.  

Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

After review of the evidence of record, the Board finds that the Veteran's PTSD should be rated as 50 percent disabling for the period beginning January 27, 2010.   For the period prior to January 27, 2010, the current 30 percent evaluation is appropriate.  With respect to the schedular criteria during the earlier period, the Veteran manifested symptoms associated with a 30 percent rating including a depressed mood, anxiety, and chronic sleep impairment.  The Veteran began psychiatric treatment in January 2009 when he was admitted to the Salem VAMC through the ER with complaints of sleep problems and depression.  Upon examination, he reported depression and anxiety without any deficits to cognition or judgment.  After his discharge on January 30, 2009, the Veteran began outpatient treatment with the VAMC and entered prolonged exposure therapy with the Center for Traumatic Stress (CTS) through August 2009.  While receiving treatment, he continued to manifest symptoms of depression, anxiety, and sleep impairment, but the August 2009 CTS discharge noted improvement in functioning.  The Veteran's PTSD was also characterized at that time as mild. 

Upon VA examination in March 2009 the Veteran endorsed similar symptoms of depression and anxiety, though he also stated that they had improved with medication and therapy.  The examiner noted that the Veteran had a successful work history until December 2008 when he was laid off due to his company downsizing.  The Veteran also reported getting along well with his wife of 20 years and his other family.  He had various leisure pursuits, such as raising dogs and chickens, performing yard work, playing golf, and interacting with his grandchildren.  He also demonstrated a normal affect and an occasionally dysphoric mood without any thought or concentration problems.  The examiner concluded that the Veteran had recently functioned well in the workplace and had good social relations.  These findings are all consistent with no more than mild impairment and the current 30 percent evaluation.

The Veteran's Global Assessment of Functioning (GAF) scores during the period prior to January 27, 2010 also established the presence of mild PTSD symptoms consistent with a 30 percent rating.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's scores throughout the period ranged from 35, consistent with major impairment, to 72, consistent with slight impairment.  Id.  Although a GAF score of 35 was assigned at the time of the Veteran's hospital admission in January 2009, this isolated incident is not indicative of the Veteran's true impairment throughout the claims period.  The Board notes that the GAF scores throughout the relevant period were consistently in the upper 60s and 70s (indicative of mild symptoms).  These scores provide a more accurate picture of the Veteran's symptoms during the period, which as discussed above, were primarily limited to complaints of anxiety, depression, and sleep impairment.  

In sum, during the period prior to January 27, 2010, the Veteran's PTSD most nearly approximated mild severity with symptoms associated with the current 30 percent evaluation.  Although he was hospitalized for a brief period in January 2009, the Veteran showed improvement with various types of therapy and experienced very little occupational and social impairment due to PTSD.  He continued to get along well with his family, enjoy leisure pursuits, and while he was not working, this was not due the result of psychiatric impairment.  

Turning to the period beginning January 27, 2010, the Board finds that an increased 50 percent rating is warranted.  On January 27, 2010, the Veteran was admitted to the Salem VAMC through the ER with worsening depression, recurrent anxiety, and suicidal ideation.  He was discharged on February 10, 2010 and continued to receive outpatient counseling.  The Veteran also began to endorse marital problems during this period and started couples counseling with his wife in March 2010.  They continued to experience difficulties and discussed separating in February 2011 and were divorced by the end of the year.  

The Veteran manifested several symptoms associated with a 50 percent evaluation during this period, including panic attacks, disturbances of motivation and mood, and a decrease in social activities.  Outpatient treatment records also demonstrate lower GAF scores, ranging from 45 to 65 and indicating serious to mild symptoms.  He completed a six week PTSD program at the VAMC in February 2011 and was diagnosed with PTSD and moderate major depression.  Although the Veteran is not service-connected for major depression, his PTSD has consistently manifested depression.  Additionally, VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As the record contains no medical evidence distinguishing the symptoms of the Veteran's moderate major depression, it is appropriately considered when rating his PTSD.

The Veteran was examined by a VA psychiatric examiner in May 2011.  He complained of worsening depression since January 2010 and described a good relationship with his family other than his wife.  He still performed yard work and attended meetings with the Veterans of Foreign Wars (VFW), but no longer raised animals, or went hunting or fishing.  He had a mildly restricted affect, a dysphoric and anxious mood, but no impairment to thought or concentration.  The Veteran reported panic attacks occurring once or twice a month, some irritability, and anxiety with depressed mood.  The examiner found that the Veteran's PTSD did not render him unemployable and instead noted that working would be a positive coping mechanism.  A GAF score of 50 was assigned.  

The Board finds that the Veteran's PTSD endorsed symptoms that most nearly approximate moderate during the period beginning January 27, 2010.  He continued to experience depression and anxiety along with panic attacks and irritability.  Social functioning was also decreased during this period, as the Veteran's relationship with his wife deteriorated and he performed fewer leisure activities.  The Veteran's GAF scores assigned by the May 2011 VA examiner and treating counselors at the VAMC were also consistent with a 50 percent rating.  

The Board has considered whether a rating in excess of 50 percent is warranted during the period beginning January 27, 2010.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Although the Veteran clearly experienced some disturbances to mood and family relations during this period, there was no impairment to work, judgment, or thinking.  The Veteran also did not manifest the specific symptoms associated with a 70 percent rating.  He clearly did not experience near-continuous panic or depression, neglect of personal appearance, or obsessive rituals.  Although the Veteran endorsed some suicidal ideation in January 2010, this was an isolated incident and he consistently denied any suicidal ideation upon all other examinations and treatment performed during the claims period.  Thus, the Veteran's PTSD most nearly approximates the criteria associated with a 50 percent rating during the period beginning January 27, 2010.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this because the preponderance of the evidence is against the assignment of a higher rating other than that discussed above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's diabetes and diabetic neuropathy are manifested by symptoms such as increased blood sugar that requires daily medication, a restricted diet, and numbness and pain in the lower extremities.  The Veteran's PTSD has also endorsed symptoms such as depression, anxiety, and occupational and social impairment that range from mild to moderate.  These manifestations are all contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


TDIU

Entitlement to TDIU was granted in an August 2012 rating decision, effective July 22, 2010.  However, the Veteran has alleged unemployability prior to that date and the Board must therefore determine whether the evidence warrants an award of TDIU prior to July 22, 2010.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

During the period between January 27, 2010 and July 22, 2010, the Veteran was service-connected for PTSD, rated as 50 percent disabling, diabetes mellitus, rated as 20 percent disabling, diabetic neuropathy of the lower extremities, each leg rated as 10 percent disabling, and diabetic retinopathy and erectile dysfunction, rated as noncompensable disabling.  His combined evaluation for compensation during this period is 70 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2012).  
Prior to January 27, 2010, the Veteran did not meet the schedular criteria for an award of TDIU.  During that time, his PTSD was rated as 30 percent disabling with a combined evaluation for compensation with his other disabilities of only 60 percent.  However, where the percentage requirements for TDIU are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (Director), for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2012). 

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the record does not establish that the Veteran was not able to maintain gainful employment due solely to service-connected disabilities at any time prior to July 22, 2010.  Therefore, an award of TDIU is not warranted for the period between January 27, 2010 and July 22, 2010 and the case will not be referred to the Director for consideration of TDIU for the period prior to January 27, 2010.

On his February 2009 claim for TDIU, the Veteran indicated that he graduated high school and completed one year of college.  He also stated that he worked full time as a manager until December 19, 2008 when he became too disabled to work due to diabetes.  The Board notes that this statement is in conflict with the employment history provided by the Veteran while undergoing treatment at the Salem VAMC for PTSD and during the March 2009 VA psychiatric examination.  During the March 2009 VA examination, the Veteran reported that he stopped working in December 2008 when the company laid him due to the worsening economy.  The VA examiner also found that the Veteran had a history of functioning very well in the workplace and had previously retained consistent and successful employment.  

There is also no medical evidence that the Veteran was unemployable due to service-connected disabilities during the period prior to July 22, 2010.  As noted above, the Veteran was found to have very little occupational impairment due to PTSD at the March 2009 VA examiner and none of his treatment records document any problems with employment due to his other service-connected disabilities.  As discussed above, the Veteran's diabetes mellitus has not required regulation of activities and there are simply no objective findings of employment problems due to service-connected conditions prior to July 22, 2010.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities during the period prior to July 22, 2010.  Although the Veteran was in receipt of benefits from the Social Security Administration (SSA) during this period, records from the SSA indicate a primary disability of sleep-related disorders.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2007 and February 2009 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2007 and February 2009 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for an increased initial rating for PTSD, the Veteran initiated an appeal regarding the disability evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement as to the October 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial disability rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The June 2010 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected PTSD.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  Additionally, the Veteran was provided proper VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an increased rating for diabetic neuropathy of the right lower extremity, rated as 10 percent disabling prior to July 22, 2010 and as 40 percent disabling thereafter, is denied. 

Entitlement to an increased rating for diabetic neuropathy of the left lower extremity, rated as 10 percent disabling prior to March 11, 2011 and as 20 percent disabling thereafter, is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to January 27, 2010 is denied. 

Entitlement to a rating of 50 percent, but not higher, for PTSD for the period beginning January 27, 2010 is granted. 

Entitlement to TDIU for the period prior to July 22, 2010 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


